Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
We think the Court did not err in striking put the parts of the answer to which objection was taken by the plaintiff. This matter seems to be rather in the nature of a tort, than matter showing a violation of contract on the part of the plaintiff. The remainder of the answer, after the expunged portion, was sufficient to let in any proper proof of a violation of the contract by inattention to or neglect of the business of the defendant.
As to the second point, we think the notice contemplated by the contract was.notice from the corporation organized and doing busiriess in this State, and not notice of instructions from the committee of 'the London agency.
Judgment affirmed.